Citation Nr: 1606307	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-48 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot problems, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for the right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for bilateral foot problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosed disease of the right knee.  



CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, a duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision with respect to the claim on appeal has been accomplished.  

Through the January 26, 2010 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the January 2010 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records, as well as all post-service VA and private medical records, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In one of this statements, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  As such, the AOJ attempted to retrieve any SSA records pertaining to the Veteran.  In response to this request, in correspondence dated in December 2012, the SSA indicated that these records do not exist, and the Veteran either did not file for disability benefits or he filed for disability benefits but no medical records were obtained.  In January 2013, the AOJ issued a Formal Finding on the Unavailability of the Veteran's SSA records. The Veteran has further been given the opportunity to submit evidence and he has provided written statements in support of his claim as well as additional medical records, which were reviewed by the AOJ prior to the issuance of the September 2015 Supplemental Statement of the case.  Besides these statements and records, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination in connection to the claimed disorder was performed in October 2009, and the report of this examination (dated in November 2009) is associated with the record.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein have been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present appeal, the Veteran contends that his right knee disability was incurred in service and/or secondary to his service-connected left tibia and fibular fracture with status-post left quad atrophy.  

Turning to the service treatment records, the Board notes that while portions of the February 1965 enlistment examination are somewhat indecipherable, the clinical evaluation of the Veteran's lower extremities was negative for any abnormalities, and he denied a history of knee problems in the medical history report.  A July 1965 sick call note reflects the Veteran's complaints of pain in both legs of four weeks duration.  The Veteran stated that the legs hurt mostly whenever he ran.  On physical examination, the treatment provider observed no edema, erythema, or crepitus in the legs, and the Veteran was instructed to use a whirlpool twice for twenty minute durations as a way to help alleviate his pain.  A May 1967 sick call note reflects that the Veteran hurt his left knee when he attempted to jump across a ditch during his training exercises, and landed on the wrong side of the left leg resulting in an "abrasion fracture of [the] distal 1/3 of tibia."  The remainder of the service treatment records focus on treatment provided for the Veteran's fracture of the left distal tibia and fibula.  

A November 1967 Medical Board Report reflects that the Veteran was initially treated with closed manipulation, a long leg cast was applied to the left leg, and he was transferred to the Naval Hospital at St. Albans, New York for further treatment.  In the report, it was noted that presently, five months following the Veteran's fracture, the Veteran was ambulating without external support with a long leg brace on the left leg.  The treatment provider observed no significant shortening in the left leg, and x-rays at the time revealed increasing union of the left distal tibia and fibular fractures.  In the May 1968 Medical Board report, the Veteran was assessed with having a primary diagnosis of fracture left tibia and fibula that is healing, and that was incurred in the line of duty.  The report further noted that since the time of the November 1967 dictation, the Veteran had continued undergoing physical therapy to help increase his range of motion in his left knee, and to help increase his strength in his left quadriceps.  The treatment provider noted that in the past six months, the Veteran had developed a 1/2 inch shortening of his left lower extremity, which causes him to walk with "a slight short leg gait on the left."  A February 1969 Medical Board report also reflected a primary diagnosis of status post fracture of distal 3rd of tibia and fibula, left leg that was incurred in the line of duty and did not exist prior to entry into service.  The Veteran was deemed fit for duty in February 1969 and the remainder of the service treatment records are negative for any treatment for, or complaints of knee problems.  

Turning to the post-service treatment records, the Board notes that the Veteran was afforded a VA examination in connection to his claimed knee condition in October 2009.  During the evaluation, he provided his military and medical history, and described injuring his left leg in service.  The Veteran recalled being diagnosed with status post left tibial/fibular fracture and being treated with a cast.  On physical examination, the examiner described the Veteran's posture as normal, and noted that he walked with a normal gait.  The leg length from the anterior superior iliac spine to the medial malleolus was 88 centimeters on the right and 89 centimeters on the left.  Physical examination of the right tibia and fibula revealed normal findings, and further examination of the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Further evaluation of the right knee was also negative for locking pain, genu recurvatum, crepitus, or signs of ankylosis.  The Veteran's range of motion in the right knee was shown to be within normal limits, with flexion to 140 degrees and extension to 0 degrees.  According to the examiner, the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right ankle was also negative for any abnormalities, deformities or ankylosis.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having status post healed left tibia fibular fracture, and status post left quad atrophy.  

The remainder of the post-service treatment records is also negative for any signs, notations, or treatment for the right knee disorder.  The Veteran's VA treatment records generated from the Hampton VA Medical Center (VAMC), and dated in November 2009 and March 2010 are also negative for any treatment for, or diagnosis of, a right knee disorder.  The January 2012 letter issued by J.A., D.P.M., and the January 2013 letter issued by B.B., M.D., are negative for any discussion of the right knee, and predominantly focus on the Veteran's bilateral foot disorder.  

In a VA Form 21-4142 date-stamped as received in April 2010, the Veteran indicated that he was treated for his right leg with P.M., M.D., at Ocean Lightforce Chiropractic Center on February 7, 2010.  According to the Veteran, he was informed by her that his right leg was 1 and 1/2 inches shorter than his left leg, and this was due to his left leg being broken and re-healed.  However, a copy of the February 7, 2010 evaluation was obtained and associated with the claims file in May 2010.  Although it was noted in the report that the Veteran had broken two bones in his left leg while serving in the military, there was no discussion with regard to his right leg being shorter than the left.  Moreover, these records are clear for any discussion, signs, mention, or notations of a right knee disorder.  

The remainder of the medical records is absent any complaints of, or treatment for, the right knee condition.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any chronic right knee pathology.  The Board notes none of the more recent treatment providers, to include the October 2009 VA examiner, have identified a current disease, and review of the post-service medical evidence of record is completely absent for a clear and definitive diagnosis pertaining to the right knee.  The service treatment records are also absent any treatment for, or diagnosis of, a right knee condition.  In addition, the Veteran has not proffered any evidence to show that he has, since filing his claim of service connection in 2009, been diagnosed with having a right knee disability.  The Board acknowledges the Veteran's complaints of ongoing pain and discomfort in the right knee.  However, complaints of pain, do not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  

The Board notes further that although the Veteran has complained of right knee problems throughout the duration of the appeal, the greater weight of the evidence is that he does not have any right knee pathology.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the service treatment records, and the post-service medical records show no pathology of the right knee.  

The Board has considered the Veteran's assertions that he has a right knee disability related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the right knee joint, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the October 2009 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512  (1998).  However, the fact remains that the objective medical evidence of record does not demonstrate that the Veteran currently suffers from a right knee disorder.  As such, service connection for a right knee disorder is not warranted on a secondary basis either.  

Because the medical evidence in the current appeal does not establish that the Veteran has any current right knee pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right knee disability is not warranted.


ORDER

Entitlement to service connection for the right knee disability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he never had any foot problems prior to his enlistment, and attributes his bilateral foot problems to his period of service in the U.S. Marine Corps, which involved strenuous physical exercises, standing for long periods of time, marching, and arduous several-mile hikes.  The Veteran has also attributes his bilateral foot problems to his left leg injury, and his service-connected residuals, status-post healed left tibia and fibular fracture with status-post left quad atrophy.  See January 2010 Statement of Veteran

Although portions of the duplicate February 1965 enlistment examination are somewhat indecipherable, there is nothing in this report to indicate that the clinical evaluation of the Veteran's feet was abnormal at the time of his enlistment.  In addition, the Veteran denied a history of foot trouble in his medical history report, and was deemed qualified for enlistment.  Although sick call records dated in September and October 1966 reflected the Veteran's complaints of, and treatment provided for, blisters on his feet, the remainder of the service treatment records focus on the Veteran's left leg injury, and are negative for any foot problems.  

At the October 2009 VA examination, physical examination of the feet was negative for any abnormalities.  Specifically, the examiner noted that the examination "[did] not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern."  

However, report of the November 2009 VA podiatry consultation reflected diagnoses of onychodystrophy/onychomycosis and pes planus.  During a January 2012 treatment visit with his podiatrist, Dr. A., the Veteran expressed concern regarding his flat feet condition, and the achiness he had been experiencing on the bottoms of his feet.  According to the Veteran, he first developed problems with his feet while serving in the Marine Corps, and he has experienced ongoing, and worsening pain and discomfort in his feet ever since service.  After evaluating the Veteran, Dr. A. determined that the Veteran had pes planus deformity bilaterally with tenderness along the plantar fascia.  Dr. A. also assessed the Veteran with plantar fasciitis bilaterally, and recommended some plantar fascial stretches, along with ice applications, and over-the-counter orthotics "for some biomechanical control."  

In a January 2013 report, the Veteran's physician, Dr. B., took note of the Veteran's military and medical history, and acknowledged his (the Veteran's) belief that his bilateral foot problems were due to his period of service in the military, which included a great deal of marching, hiking and carrying heavy loads.  According to the Veteran, he has experienced an aching sensation in his feet for some time.  Upon physical examination of the feet, Dr. B. determined that the Veteran had pes planus that appeared to not be acquired, and assessed him with symmetric flatfoot.  X-rays of the feet were absent any evidence of fracture, pathology, or deformity, other than some arthritis within the bilateral great toes.  Report of this x-ray also reflected signs of pes planus bilaterally.  Based on his evaluation of the Veteran, Dr. B. diagnosed the Veteran with bilateral flatfoot deformities with pain, swelling, and plantar fasciitis.  According to Dr. B., the Veteran had had flat feet for some time, and it was "plausible to suspect that his flat feet were aggravated by his years in the military."  Dr. B. further noted that the Veteran has notable plantar fasciitis bilaterally in the medial plantar fascial band which may have been aggravated by his pes planus.  

Although the January 2013 opinion presented a possible connection between the Veteran's bilateral pes planus and his service, the Board finds that this opinion suffers from a lack of certainty.  Indeed, the use of equivocal language such as "plausible to suspect" makes the statement speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Although the Veteran was afforded a VA examination in connection to his claimed bilateral foot disorder in October 2009, the examiner at the time, did not identify any type of foot disorder, and as such, no medical opinion was provided with regard to the etiology of the Veteran's bilateral foot disorder.  In light of the more recent medical evidence of record reflecting diagnoses of bilateral pes planus and bilateral plantar fasciitis, and in light of the Veteran's complaints of ongoing pain and discomfort in his feet since service, the Board finds that the Veteran should be afforded another medical examination, to determine the nature and etiology of his current foot disorder.  Also, in light of Dr. B.'s determination that the Veteran did not have acquired flatfoot deformity, the Board is unclear as to whether the Veteran's pes planus may have pre-existed his period of service, and if so, whether said disorder was aggravated by his military service.  

Also, as this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's bilateral foot problems, issued at the Hampton VAMC, and any other VA treatment facility, dated from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Contact the Veteran to determine if he has obtained any private medical treatment for his bilateral foot disorder(s).  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for the disorder(s), as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his claimed disorders.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3. Thereafter, schedule the Veteran for an appropriate VA examination with a VA podiatrist for the purpose of ascertaining the nature and etiology of any bilateral and/or unilateral foot condition(s) he may have.  The paperless claims file, including all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any bilateral and/or unilateral foot disorder and provide diagnoses for all such identified disorders.  In doing so, please take into consideration the post service records reflecting diagnoses of bilateral pes planus and bilateral plantar fasciitis (November 2009 VA podiatry consultation, January 2012 letter issued by Dr. A., and January 2013 letter issued by Dr. B.).  

b. Is there clear and unmistakable evidence that the Veteran has a foot disorder that existed prior to his enlistment in service?

c. If so, is there clear and unmistakable evidence that the pre-existing foot disorder was not aggravated (or underwent a permanent increase in severity) during the Veteran's periods of active service, to include the rigorous physical training exercises he participated in.  If the Veteran's pre-existing foot disorder did undergo a permanent increase in severity, was that permanent increase in severity during service clearly and unmistakably due to the natural progress of the condition?

d. For any foot disorder(s) that did not exist prior to the Veteran's enlistment in service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service, to include the rigorous physical training exercises he participated in.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

e. For any bilateral foot disorder(s) that did not pre-exist the Veteran's enlistment in service, and is not related to his period of service, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral foot disorder(s) was/were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected residuals status post-healed left tibia and fibular fracture with status-post left quad atrophy.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

If the examiner finds that the Veteran's bilateral pes planus is not related to his service, and/or secondary to his service-connected residuals status post-healed left tibia and fibular fracture with status-post left quad atrophy, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


